Citation Nr: 1047580	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for soft tissue sarcoma, to 
include liposarcoma, ectomesenchymoma and dermatofibrosarcoma.

4.  Evaluation of residuals of a left wrist shell fragment wound, 
currently rated as noncompensable.

5.  Evaluation of residuals of laryngeal cancer, currently rated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1958 to November 
1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decisions of November 2004 and November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for malaria, bilateral 
knee disability and soft tissue sarcoma.  He also seeks a higher 
evaluation for residuals of a shrapnel wound to the right wrist 
and residuals of laryngeal cancer.

At the outset, the Board notes that the appellant is a combat 
veteran.  Indeed, combat has been conceded by the RO and service 
connection has been granted for a shrapnel wound.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
applicable.

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  An examination or opinion 
is necessary when the record does not contain sufficient 
competent medical evidence to decide the claim, but the record 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurring symptoms of 
disability; (2) shows an event or disease in service, or a 
disease or symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 
3.317 during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
veteran's service.  The types of evidence that demonstrate an 
"indication" include credible evidence of continuing symptoms, 
such as pain or other symptoms capable of lay observation.  
McLendon, supra.; see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent symptoms of 
disease and (2) indicates that those symptoms may be associated 
with his active military service).

In regards to the claim for service connection for a bilateral 
knee disability, in a statement of September 2005 the appellant 
alleged that he injured his knees in service when a blast from an 
explosion threw him in a bunker.  While service treatment records 
are silent for any treatment for a knee injury, as noted above 
the provisions of 38 U.S.C.A. § 1154 are for application.  
Therefore, the Board accepts the appellant's accounts of an 
injury to the knees in service.  Moreover, the appellant has been 
diagnosed with arthritis of the knees.  Indeed, in a general VA 
examination of September 2004, the examiner noted the appellant 
had a confirmed diagnosis of arthritis.  However, the examiner 
did not provide a final diagnosis related to the knees and he did 
not provide an opinion as to the etiology of the currently 
diagnosed arthritis.  Therefore, a new examination is needed to 
determine the etiology of any bilateral knee disability, 
including arthritis, the appellant may currently have.

In regard to the claim for malaria, service treatment records 
show the appellant was treated on multiple occasions for fevers, 
coughing and stomach cramps.  In September 1964, he was seen for 
complaints of coughing and chest pains.  In December 1965, he was 
seen for cramps with minimal diarrhea.  That same month, he was 
seen for a rash on the neck.  In June 1966, he was seen for 
severe stomach pain, mild diarrhea and weakness; the impression 
was gastroenteritis.  In October 1966 he was seen for a sore 
throat and slight cough.  Post-service treatment records show the 
appellant has been treated for abdominal pain and coughs.  In 
statements he has stated he has continued to periodically 
experience stomach cramps and coughing which he attributes to 
malaria.  While there is no diagnosis of malaria in the record, 
the record does show the appellant served in the republic of 
Vietnam.  Moreover, the appellant is competent to state he has 
continued to suffer from occasional stomach cramps and cough 
since service.  A VA examination has not been provided.  Given 
the facts above, the Board finds that an examination is needed.

Regarding the issue of soft tissue sarcoma, the September 2004 
examiner noted the appellant had some lesions on the forehead, on 
the left preauricular area and the left cheek close to the nose.  
In the diagnosis, the examiner noted a biopsy may be needed.  
However, the record does not show a biopsy has been done.  
Moreover, post-service treatment records of May 2006 show an 
assessment of a mole on the left cheek and other parts of the 
body.  A diagnosis of basal cell carcinoma vs other - tangential 
bx, was noted.  Accordingly, an examination is needed to confirm 
whether the appellant has soft tissue sarcoma and if so, to 
obtain an opinion as to the etiology of the same.

Regarding the issues of the evaluation of the residuals of a 
shrapnel wound to the right wrist and residuals of laryngeal 
cancer, the Board notes that the appellant was scheduled for a VA 
examination in August 2008, but he did not show up for the 
examination.  However, the record shows the appellant is 
incarcerated and the RO is aware of the same.  A notation on the 
compensation and pension inquiry form notes that the Huntsville 
facility was called and faxed with the information regarding the 
examination but the appellant did not show.  However, it was not 
noted why the appellant did not show up.  As the appellant is 
incarcerated and considering the need for additional VA 
examinations, the Board will request that another examination for 
the residuals of the shrapnel wound and laryngeal cancer be 
scheduled. 

Finally, the Board notes that the September 2004 VA examiner 
noted that x-rays of the right wrist had been ordered.  However, 
a review of the record shows that no x-rays of the right wrist 
have been obtained and associated with the claim file.  These 
records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain and associate with 
the claim file, any x-rays of the right wrist 
done in conjunction with the September 2004 
VA examination.  If the records are 
unavailable, it should so be stated on the 
record and the reason for unavailability must 
be provided.  

2.  Schedule the appellant for a VA 
examination as to the etiology of any current 
bilateral knee disability, to include 
arthritis, residuals of malaria, and soft 
tissue sarcoma.  All necessary tests should 
be conducted.  The claims file must be sent 
to the examiner for review.  

(a)  The examiner should clearly identify all 
current bilateral knee disabilities found.  
As to any disability of the knee found the 
examiner must indicate whether it is as least 
as likely as not (50 percent probability or 
more) that any such disability is related to 
service, to include an injury to the knees 
after being thrown into a bunker after an 
explosion in service.  

(b)  The examiner should state whether the 
appellant currently has or has had malaria.  
If it is found he had malaria at any time, 
the examiner should identify any residuals 
the appellant may currently have from 
malaria.  As to any malaria or residuals of 
malaria found, the examiner must indicate 
whether it is as least as likely as not (50 
percent probability or more) that any such 
disability is related to service.  

(c)  The examiner should confirm whether the 
appellant has soft tissue sarcoma, including 
of the face, specifically the cheek and 
forehead.  If soft tissue sarcoma is 
confirmed, the examiner should indicate 
whether it is as least as likely as not (50 
percent probability or more) that any found 
soft tissue sarcoma is related to service.  

The examiner is advised that the appellant is 
competent to report symptoms, treatment, and 
injuries; and that his reports must be taken 
into account in formulating the requested 
opinions, along with the other evidence of 
record.  A complete rationale for any opinion 
rendered must be provided.

3.  After the development in (1) above has 
been completed, schedule the appellant for a 
VA examination to determine the current level 
of severity of the residuals of a shrapnel 
wound of the right wrist.  All necessary 
tests should be conducted.  The examiner 
should identify all residuals of the shrapnel 
wound to the right wrist in accordance with 
the pertinent rating criteria for evaluating 
the condition(s).  In doing so, the examiner 
should specify any associated muscle injury, 
if any, and identify the muscle group(s) 
affected, if any.  If the appellant's 
shrapnel injury wound is deemed to have 
involved muscle injury, the examiner should 
also provide an assessment as to whether the 
overall residuals for each muscle group 
involved are best characterized as slight, 
moderate, moderately severe, or severe.

The examiner should also render findings 
pertinent to any residual scars, to include 
describing all scars associated with the 
residuals of the shrapnel wounds of the 
appellant's right wrist; and, for each scar, 
stating the size of the area affected (in 
inches or centimeters), whether the scar is 
deep or superficial, causes limitation 
motion, is unstable, is painful on 
examination, or otherwise limits function of 
the affected part.

A complete rationale for any opinion rendered 
must be provided.

4.  Schedule the appellant for a VA 
examination to determine the current level of 
severity of the service connected residuals 
of laryngeal cancer.  Any residuals currently 
present must be identified.  The examiner 
should state whether there is any evidence of 
active laryngeal cancer.

5.  If the Veteran is unable to report for 
any of the scheduled examinations due to his 
incarceration, or any other reason, that fact 
must be noted within the claims file.  

6.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

